SMITH, J.
I concur in the views of Justice McCOY. The instructions so microscopically examined in the dissenting opinion are subject to criticism, but I am not convinced that the jury were or could -have been misled thereby to the substantial prejudice of appellant. The jury were correctly instructed as to the law governing the acceptance of an offer of guaranty; that Hutchinson had authority to accept orally, and it was for the jury to say whether he did accept; but if Hutchinson did not accept orally, it was for the jury to say whether the plaintiffs mailed the letter of acceptance as claimed bv them, and that mailing the letter would constitute a legal acceptance. I think the portion of the instruction . relating to the acceptance “by personal messenger” had reference to the transaction wherein an oral acceptance by Hutchinson was alleged, and it 'certainly is not made to appear that the jury did not so understand it. The instruc*521tions might have been less involved and the issues more clearly defined, but it does not appear to any legal certainty that the jury were, or even might have been, misled1 thereby when the whole instructions are considered.